Title: From Benjamin Franklin to Ezra Stiles, 28 August 1767
From: Franklin, Benjamin
To: Stiles, Ezra


Reverend and dear Sir,
London, Augt. 28. 1767.
Inclos’d I return your List of Doctors, compleated as far as I can do it with the Help of my Friends here. I hope you continue well and happy, being, with sincere Regard and Esteem, my dear Friend, Yours most affectionately
B Franklin
Dr. Stiles.
 
[On the back in Stiles’s hand:]
By Ezra Stiles
Episcopalians in America

  *Revd. Timothy Cutler D D Boston. 1723. Oxon. and Cant. ob. 176 Aet
  *Rev. – – – Jenny D D Phila.
  Rev. Samuel Johnson of Connect. D D. 1744. Ox.
  *Rev. Ebenr. Miller of Brantree. D D. 1746 Oxon.
  *Rev. James McSparran of Narrag. D D. Ox.
  
  Rev. Henry Caner of Boston
  }
  D D. 1766 Oxon.

  *
  Rev. Wm Hooper    Do.

  
  Revd. Saml. Auchmuty of NYork

  
  Revd. Tho. B. Chandler of Jersey

  Benja. Franklin of Philada. LL.D. St. And. and Oxon. 1759 &c.
  Wm. Saml. Johnson of Connect. LL.D. 1766 Oxon.
  Govr. Wentworth of N Hamp. LL.D. 1766. Oxon.
  Rev. Cooper presidt. NY Coll. LL.D. Oxon.

